Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As seen in applicant’s Fig.2,3,6,8, the drum frame has “one end portion” 211, “another end portion” 212, the photosensitive drum 22 is positioned at the “one end portion” 211 in the first direction (col.3, lines 52-57; col.5, lines 40-45 of patented parent application 10,859,972); a “first drum side plate” 41, a “second drum side plate” 42,  a “first connecting plate” 43 is disposed at this “one end portion” 211 in the “first direction”; the “first electrical contact” 29K is disposed on this “first connecting plate” at the “one end portion” and closer to the 1st drum side plate 41 (see patented parent application 10,859,972, col.12, lines 1-16, Fig.8). 
However, in claim 1, line 20, the applicant claims that the “first connecting plate” is positioned at the “another end portion” which is inconsistent with the specification and renders the claim confusing as to the location of the “first connecting plate”. 
Additionally, in claim 1, line 24, applicant states that the “first electrical contact” is “closer” to the first connecting plate which is unclear since it is described as positioned on the first connecting plate not “closer” to the plate (see claim 7 where the electrical contact must be on the “first connecting plate” – that is facing a third direction orthogonal to the first and second direction). It is unclear which electrical contact applicant would consider being “closer” to the first connecting plate especially in view of the claim 7 limitation.
Finally, in claim 1, lines 28-30, the applicant claims that the second electrical contact 181 (see Fig.13) of the developing cartridge 1 is “positioned closer to the first connecting plate than the photosensitive drum is to the first connecting plate in the first direction” which is not believed to be described clearly in the specification. While, the second electrical contact is adjacent the gear cover 152 (Fig.13) which would be on the right side in Fig.12 and thus closer to the first side plate 41 (see Fig.s 1-2), it is not believed that it can be said that it is closer to the first connecting plate 43 than the photosensitive drum.
Regarding claim 3, it is unclear how the first electrical contact is closer to the first handle 441 than the photosensitive drum and how the second electrical contact is closer to the first handle than the photosensitive drum. 
Regarding claim 8, it is unclear how the second electrical contact 181 of the developing cartridge faces a third direction (it would appear to be facing downward as in Fig.1,12-13 and thus not facing a third direction). 
Regarding claim 16, applicant states that the drum gear 251 is closer to the second drum side plate 42 however as described in col.6, lines 43-46, the drum gear 251 of the gear portion 25 is disposed a the first drum side which is inconsistent with the specification. 

2.	Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abe et al. ‘972 and Abe et al. ‘922 are the patented parent applications.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT B BEATTY/Primary Examiner, Art Unit 2852